Citation Nr: 0207794	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  96-42 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a liver disorder.

3.  Entitlement to an increased rating for fracture of the 
left clavicle with degenerative arthritis of the left 
shoulder (minor) currently evaluated at 20 percent.

4.  Entitlement to a compensable rating for fracture of the 
second and third metacarpals of the left hand (minor), healed 
currently.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from November 1974 to November 
1977.

This appeal arises from the October 1994 rating decision from 
the Department of Veterans Affairs (VA) Hartford, Connecticut 
Regional Office (RO) that continued the denial of the 
veteran's claim for service connection for enlarged liver, 
continued the evaluation of the veteran's service connected 
left clavicle disability at 0 percent and left hand 
disability at 0 percent.  During the course of the appeal, 
the veteran relocated to South Carolina, and his claim is 
being handled by the Columbia, South Carolina RO.  

By rating action of November 1996, the Columbia, South 
Carolina RO found that there had been clear and unmistakable 
error in a prior separate grant of service connection for 
arthritis of the left shoulder and that the evaluation should 
have been considered part of the residuals of the fracture of 
the left clavicle.  The service connected disability of 
fracture of the left clavicle with degenerative arthritis of 
the left shoulder was evaluated at 0 percent from May 3, 
1984, at 10 percent from May 27, 1992, and at 20 percent from 
April 7, 1994.  The veteran continued his appeal as to the 
issue of increased rating for the service connection left 
clavicle disability.

This appeal additionally arises from a September 1996 rating 
decision from the Columbia, South Carolina RO that denied 
service connection for a cervical spine condition.  A 
requested hearing at the RO before a local hearing officer 
was held in March 2000.  A transcript of the hearing is in 
the file.

The veteran additionally requested a hearing before a Member 
of the Board at the RO in a July 1999 substantive appeal.  In 
May 2002, the veteran was sent a letter at his current 
address of record from the Board of Veterans' Appeals (Board) 
requesting clarification as to whether he still wanted a 
Board hearing at the RO.  There has been no response to the 
letter.  


REMAND

As stated above, on the July 1999 substantive appeal, the 
veteran indicated that he wanted a hearing at the RO before a 
Member of the Board (Travel Board hearing).  There was no 
response to a May 2002 letter from the Board requesting 
clarification from the veteran as to whether he continued to 
request a Board hearing at the RO.  In the letter it is 
indicated that if there is no response, a hearing at the RO 
before a Member of the Board will be scheduled for the 
veteran.  Therefore, as Travel Board hearings are scheduled 
by the RO, this case must be REMANDED for the following:

The veteran should be scheduled for a 
personal hearing before a Member of the 
Board of Veterans' Appeals at the 
Regional Office in accordance with 
applicable procedures for scheduling 
Travel Board hearings.  The veteran 
should be notified of the time and place 
to report.  If he desires to withdraw 
that hearing request, he should do so in 
writing to the RO.

Thereafter, the case should be returned to the Board, in 
accordance with applicable procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




